Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The preliminary amendment filed on 12/7/2020 has been entered.

Claim Objection 
Claims 1-15 are objected to because of the following informalities:  
          (1) In claim 1, line 7, “with” should read --comprising--. 
          (2) In claim 3, line 2, “comprises” should read --further comprises--. 
          (3) In claim 9, line 8, “with” should read --comprising--. 
          (4) In claim 11, line 3, after “assembly”, --,-- should be added. 
          (5) In claim 15, line 5, “rack-and pinion” should read --rack-and-pinion--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, line 4, the phrase “the blade retainers” has no clear antecedent basis unless line 3 of claim reads --blade retainers--.  It is suggested the phrase be 
          (2) In claims 3 and 9, “the first direction of the first axis” is incorrect.  The phrase should read --the first direction along the first axis--.  Note line 5 of claim 1.  
          (3) In claims 13 and 14, “a shaving blade assembly” should read --the shaving blade assembly-- since it refers to the one previously cited.  

Indication of Allowable Subject Matter
1.       Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
2.       Claim 15 is objected to but would be allowable if amended to overcome the objection set forth.   
3.       Claims 1-14 contain allowable subject matter because none of the prior art of record taken alone or in combination thereof shows or fairly suggests the claimed shaving blade assembly (10).  Specifically, the claimed shaving blade assembly (10) comprising a rack-and-pinion mechanism (50) that has a rack (51) operationally coupled to a resilient member (30) that presses a blade (20) against one or more blade retainers (44), and a pinion (52) for actuating a motion of the rack (51) along an axis (M) that is orthogonal to a cutting edge (21) of the blade (20) is not shown or made obvious by the prior art of record or any combination thereof.   
 4.      The method of adjusting pressure on a blade (20) of a shaving blade assembly (10) in a first direction along a first axis (M) orthogonal to a cutting edge (21) of the blade (20) as in claim 15 by rotating a pinion (52) of a rack-and-pinion mechanism (50) 

Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
U.S. Patent Nos. 4,993,154 and 5,199,173 are cited to show different ways of adjusting pressure on a blade of a shaving blade assembly.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724